Citation Nr: 0300691	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  96-22 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, including due to an undiagnosed illness in a 
Persian Gulf veteran.

2.  Entitlement to service connection for an eye disorder 
to include conjunctivitis (claimed as blurred vision) 
including due to an undiagnosed illness in a Persian Gulf 
veteran.

3.  Entitlement to service connection for a skin disorder 
(claimed as skin rash/blisters) including due to an 
undiagnosed illness in a Persian Gulf veteran.

(The issue of entitlement to service connection for a 
thoracic spine disorder, including due to an undiagnosed 
illness in a Persian Gulf veteran, will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1977 and again from November 1990 to August 1991.  The 
record indicates that the veteran participated in 
Operation Desert Shield/Desert Storm in Southwest Asia 
from January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied service connection for 
blurred vision, a respiratory condition, joint pains, 
muscle spasm, headaches, and skin rash/blisters, including 
as due to an undiagnosed illness in a Persian Gulf 
veteran.  The veteran filed a notice of disagreement in 
December 1995.  The RO issued a statement of the case in 
March 1996.  The veteran filed a substantive appeal in May 
1996.  (The RO granted service connection for a 
respiratory condition and headaches in a July 1997 rating 
decision, and therefore those claims are no longer before 
the Board on appeal.)

In a July 1997 rating decision, the RO confirmed and 
continued the denial of service connection for blurred 
vision, joint pains (polyarthralgia of the knees, ankle 
and spine), muscle spasm, and a skin condition, including 
as due to an undiagnosed illness.  In a September 1998 
rating decision, the RO confirmed and continued the denial 
of service connection for a skin condition as due to an 
undiagnosed illness.  
In an April 1999 Supplemental Statement of the Case, the 
RO listed the issues on appeal as service connection for 
diffuse idiopathic sclerosing hyperostosis (DISH) of the 
thoracic spine and bilateral chondromalacia patella 
(claimed as joint pain and muscle spasm due to undiagnosed 
illness); service connection for conjunctivitis (claimed 
as blurred vision due to undiagnosed illness); and service 
connection for poison oak (claimed as skin rash and 
blisters due to undiagnosed illness).

In May 2000, the RO denied service connection for, among 
other things, a rash and swollen joints and fingers and 
backache.

A hearing was held on February 26, 2001, in San Antonio, 
Texas, before Mary M. Sabulsky, a member of the Board who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2002) and 
who is rendering the determination in this case.  At the 
hearing, the representative clarified that the issues 
remaining on appeal were best characterized as those 
listed on the title page of this decision.  BVA Hearing 
Transcript, p. 2 (Feb. 2001).

In April 2001, the Board remanded the issues on appeal for 
further development of the evidence.  Following 
development on remand, the RO continued the denial of the 
claims in a June 2002 supplemental statement of the case.

In a September 2002 rating decision, the RO granted 
service connection for fibromyalgia and assigned a 20 
percent rating for that disorder.

The Board is undertaking additional development on the 
issue of entitlement to service connection for a thoracic 
spine disorder, including due to an undiagnosed illness in 
a Persian Gulf veteran, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  When it is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  38 C.F.R. § 20.903.  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1  The veteran's bilateral knee symptoms have been 
attributed to a known diagnosis of mild medial compartment 
arthritis of both knees which is due to the 
mechanical/aging process and is not related to service 
including in the Persian Gulf.

2.  The veteran's bilateral knee symptoms also have been 
attributed to a diagnosis of fibromyalgia for which 
service connection has been granted.

3.  The veteran's visual symptoms, claimed as blurred 
vision, have been attributed to Meibomian gland 
dysfunction, both eyes, and mild allergic conjunctivitis, 
and therefore the visual symptoms are not due to an 
undiagnosed illness.

4.  There were no complaints or findings of any eye 
disorder, disease, or injury in active service.

5.  The veteran's skin symptoms have been attributed to 
folliculitis secondary to contact dermatitis and to a 
history of chemical dermatitis, resolved and asymptomatic, 
and therefore the skin symptoms are not due to an 
undiagnosed illness.

6.  There were no complaints or findings of any skin 
disorder, disease, or injury in active service.

7.  There is no current skin disability that is the result 
of an in-service skin disease or injury, if any, including 
exposure to chemicals in service.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder, other than bilateral knee 
symptoms attributed to service-connected fibromyalgia, was 
not incurred in service or due to an undiagnosed illness 
in a Persian Gulf veteran.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).

2.  An eye disorder to include conjunctivitis (claimed as 
blurred vision) was not incurred in service or due to an 
undiagnosed illness in a Persian Gulf veteran.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

3.  A skin disorder (claimed as skin rash/blisters) was 
not incurred in service or due to an undiagnosed illness 
in a Persian Gulf veteran.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

While this case was being developed at the RO, a law was 
enacted in November 2000 which emphasized VA's obligation 
to notify claimants what information or evidence is needed 
in order for a claim to be substantiated and which 
affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 1991 
& Supp. 2002).  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a 
final decision as of that date because of an appeal filed 
which abated the finality of the decision appealed.  
38 U.S.C.A. § 5107, Note (West Supp. 2002).

In a letter dated in November 2002, the Board notified the 
veteran of the provisions of the new law and specifically 
of VA's duty to notify him of the information and evidence 
needed to substantiate his claims and of VA's duty to 
assist him in obtaining that evidence.  In the letter, the 
Board specifically informed the veteran that the evidence 
needed to substantiate his claims in this case would be 
evidence tending to show that he had the claimed 
disabilities currently and that they were incurred in or 
aggravated by his military service.  The Board also 
specifically notified the veteran what he needed to do to 
substantiate his claim and what VA would do for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

In addition, the statement of the case and the 
supplemental statements of the case provided to both the 
veteran and his representative, specifically satisfy the 
requirement of section 5103 of the new statute.  They 
notified the veteran and his representative of the 
requirements for service connection and of evidence 
necessary to substantiate his claims.  All evidence and 
records identified by the veteran as relevant to his 
claims have been obtained for review.  VA has accorded the 
veteran a personal hearing and VA examinations in relation 
to his claims.  Accordingly, the Board concludes that, 
with respect to this claim, all possible development has 
been conducted and all notification provided.  See Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001) (noting that the 
Veterans Claims Assistance Act is a reason to remand many, 
many claims, but it is not an excuse to remand all 
claims); see also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Thus, 
the veteran will not be prejudiced by the Board's review 
of the issues on appeal.  VAOPGCPREC 11-97 at 3-4 (Mar. 
25, 1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

Law Applicable to This Case

Service connection may be established for a disability on 
a direct basis where a current disability exists and that 
disability either had its onset in service or is the 
result of a disease or injury incurred in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone 
of a claim for VA disability compensation.  38 U.S.C.A. 
§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must 
be affirmed).  A current disability is usually shown by 
medical evidence of a diagnosis for service connection 
purposes.  Generally, a veteran's statements as to 
subjective symptomatology alone, such as complaints of 
pain, without medical evidence of an underlying impairment 
capable of causing the symptoms alleged, is not sufficient 
evidence of the existence of a current disability for VA 
service connection purposes.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (holding that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a 
disability for which service connection may be granted), 
appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  Where 
medical science has been unable to determine with 
certainty an underlying cause for certain symptoms, even 
when alleged in common by numerous veterans who constitute 
a specific population of veterans rather than just by one 
veteran, specific legislation was required to enable VA to 
assist that population of veterans with respect to their 
claims for service connection.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service 
connection may be established for a qualifying chronic 
disability resulting from an undiagnosed illness which 
became manifest either during active service in the 
Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more during a 
specific presumption period.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1)(i).  Effective March 1, 2002, Section 
202 of the Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001), 
amended 38 U.S.C. § 1117 to expand the presumptive period 
to September 30, 2011.  See VBA Fast Letter 02-04 
(January 17, 2002).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and 
laboratory tests, cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  There 
must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian 
Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms 
have been attributed to a known clinical diagnosis in the 
particular veteran's case being considered, service 
connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a 
chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs 
or symptoms such as fatigue, signs or symptoms involving 
the skin, headache, muscle pain, joint pain, neurological 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper 
or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. 
§ 3.317(a)(1), (b).  There must be objective signs that 
are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6 month period 
of chronicity.  38 C.F.R. § 3.317(a)(2), (3).

The amendments made to the provisions of the law 
pertaining to Persian Gulf War veterans, effective March 
1, 2002, provided that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection 
may also be given for medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs and symptoms, as well as for 
any diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection.  
See VBA Fast Letter 02-04 (January 17, 2002).

Analysis

Bilateral knee disorder

The veteran testified before the Board in February 2001 
that he did not experience knee problems prior to service 
in the Persian Gulf but he immediately experienced knee 
problems after returning from Southwest Asia.  Transcript, 
pp. 16-17.  Service medical records reflect no complaints 
or findings relevant to the knees.

During VA orthopedic examination in October 1994, physical 
examination and an x-ray examination of the knees was 
normal.  The assessment was bilateral knee discomfort of 
undetermined etiology.  A December 1995 x-ray examination 
of the knees showed no gross abnormalities.  A May 1998 VA 
x-ray report pertaining to the knees demonstrated small 
right joint effusion; mild patellofemoral joint space 
narrowing could not be excluded bilaterally.  There were 
no significant tibiofemoral arthritic changes seen.  A 
July 1998 addendum to a May 1998 VA examination reflected 
a diagnosis of undiagnosed illness characterized by joint 
aches affecting the knees.  On VA joints examination in 
December 1998, the examiner noted that x-rays of the knees 
were unremarkable; the diagnosis was bilateral 
chondromalacia patella, characterized as mild-to-moderate.  
During VA outpatient treatment in February 2000, the 
diagnosis was chondromalacia patella of the right knee.  
In April 2000, the examiner determined that the 
chondromalacia patella of the right knee was resolving.

On a September 2001 Joints examination, the diagnosis was 
mild bilateral knee osteoarthritis.  The examiner noted 
that the osteoarthritis was progressive in nature and 
would not likely require any surgical intervention and 
certainly none in the near future.  On a January 2002, the 
diagnosis was mild medial compartment arthritis of both 
knees.  The examiner noted that it was his opinion that 
there was no correlation between undiagnosed illness in 
the Gulf War and the current knee symptoms and that the 
knee condition which the veteran was currently 
experiencing was a result of "mechanical/aging processes" 
and was not related to service in the Gulf.

On an August 2002 VA examination, the diagnosis was 
fibromyalgia, and the examiner noted that the 
musculoskeletal areas involved included the lower 
extremities with multiple trigger points including both 
knees.  In a September 2002, rating decision, the RO 
granted service connection for fibromyalgia under the 
amendments made to the provisions of the law pertaining to 
Persian Gulf War veterans, effective March 1, 2002, which 
provided that service connection could be granted for 
disorders such as fibromyalgia.

Based on the evidence noted above, service connection may 
not be granted for a bilateral knee disorder under the 
Persian Gulf War provisions in the law because the 
veteran's knee symptoms have been attributed to a known 
clinical diagnosis, i.e., mild bilateral knee 
osteoarthritis as a result of the aging process, by 
affirmative evidence in the form of the September 2001 
Joints examination.  38 C.F.R. § 3.317(a)(1)(ii), (c); 
VAOPGCPREC 8-98.  Moreover, to the extent that the 
veteran's knee symptoms are the result of fibromyalgia, as 
diagnosed on the August 2002 VA examination, the 
disability of the knees is already being compensated by 
the award of service connection for fibromyalgia and the 
disability rating assigned for that disorder.  See 
38 C.F.R. § 4.14.

Concerning service connection for a bilateral knee 
disorder on a direct basis, there is no evidence in this 
case that a disability of the knees, other than 
fibromyalgia, either had its onset in service or is the 
result of a disease or injury incurred in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service medical records reflect no complaints or findings 
relevant to a disorder or disability of the knees.  The 
January 2002 VA examiner stated that mild osteoarthritis 
of the knees was due to the aging process, not to service.  
Thus, the competent medical evidence does not support the 
veteran's claim and outweighs the veteran's testimony.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Finally, as noted above, to the extent that the veteran's 
knee symptoms are the result of fibromyalgia, as diagnosed 
on the August 2002 VA examination, the disability of the 
knees is already being compensated by the award of service 
connection for fibromyalgia and the disability rating 
assigned for that disorder.  See 38 C.F.R. § 4.14.

For the reasons noted above, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a bilateral knee disorder, other 
than bilateral knee symptoms attributed to 
service-connected fibromyalgia, including as due to an 
undiagnosed illness in a Persian Gulf veteran.  38 
U.S.C.A. §§ 1110, 1117, 5107; 38 C.F.R. §§ 3.303, 3.317.

Conjunctivitis claimed as blurred vision

The veteran testified at the hearing before the Board in 
February 2001 that his unit was exposed to chemicals 
during his tour of duty in the Persian Gulf.  Transcript, 
p. 14.  He testified that he experienced tearing of his 
eyes followed by a burning sensation.  Transcript, pp. 14-
15.  Service medical records reflect no complaints or 
findings relevant to an eye disorder manifested by blurred 
vision.

During VA outpatient treatment in September 1994 for skin 
disease, the examiner noted a three week old, healing 
corneal abrasion of the left eye.  Two days later, the 
veteran was seen for an eye examination and stated that he 
had been using ice packs on his left eye for swelling.  
His corrected visual acuity was 20/20, bilaterally, and 
the veteran had no visual complaints.  The examiner noted 
a finding of slightly elevated intraocular pressure and an 
impression of intraocular hypertension.  Examination 
several days later revealed a diagnosis of ocular 
hypertension.  During a VA visual examination in October 
1994, the veteran stated that he had occasional blurring 
of his vision, which he cleared by rubbing his eyes.  
Examination was normal except for a decrease tear film in 
both eyes with trash in the pericorneal film and some 
looseness in the bulbar conjunctiva.  The diagnosis was 
mild, chronic conjunctivitis with dryness in both eyes.  

In August 1997, the veteran submitted a letter from the 
Department of Defense, dated in July 1997, which stated 
that when rockets were destroyed in the area at Khamisiyah 
on March 10, 1991, the nerve gas agents sarin and 
cyclosarin may have been released into the air.  The 
letter noted that the veteran's unit was stationed near 
Khamisiyah in March 1991.

During a VA visual examination in May 1998, the veteran 
complained of a burning sensation in his eyes, excessive 
tearing and blurred vision.  The examiner noted a prior 
history of dry eye syndrome, for which the veteran was 
treated with artificial tears.  Examination was normal 
except for slit lamp testing of the cornea, which revealed 
keratitis, bilaterally.  The diagnosis was dry eye 
syndrome secondary to keratitis and photophobia.

On an August 2001 eye examination, the veteran complained 
of blurred vision associated with excessive tearing and 
burning sensation.  The diagnosis was Meibomian gland 
dysfunction each eye.  On a January 2002 eye examination, 
the veteran complained of mild itching of his eyelids.  
The diagnoses were Meibomian gland dysfunction each eye 
and mild allergic conjunctivitis.

In light of the medical evidence above, service connection 
may not be granted for an eye disorder to include 
conjunctivitis (claimed as blurred vision) under the 
Persian Gulf War provisions in the law because the 
veteran's eye symptoms have been attributed to known 
clinical diagnoses, i.e., Meibomian gland dysfunction each 
eye, mild allergic conjunctivitis, and dry eye syndrome 
due to keratitis, by affirmative evidence in the form of 
the October 1994, May 1998, August 2001, and January 2002 
eye examination reports.  38 C.F.R. § 3.317(a)(1)(ii), 
(c); VAOPGCPREC 8-98.  Moreover, although the veteran 
claims that his eye disorder is due to exposure to 
chemicals in service, there is no competent evidence in 
this case that a disability of the eyes, to include 
Meibomian gland dysfunction each eye, mild allergic 
conjunctivitis, and dry eye syndrome due to keratitis, 
either had its onset in service or is the result of a 
disease or injury, to include exposure to chemicals, 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; Espiritu 
v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. §§ 3.303, 3.304.  That 
is, none of the post-service medical evidence contains 
even a suggestion of such a relationship.  Service medical 
records reflect no complaints or findings relevant to a 
disorder or disability of the eyes including those 
diagnosed after service.  Therefore, the evidence as it 
stands is sufficient to reach a decision, and service 
connection for an eye disorder on a direct basis must also 
be denied.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2002).

Thus, for these reasons, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for an eye disorder, to include 
conjunctivitis (claimed as blurred vision), including as 
due to an undiagnosed illness in a Persian Gulf veteran.  
38 U.S.C.A. §§ 1110, 1117, 5107; 38 C.F.R. §§ 3.303, 
3.317.

Skin rash/blisters

The veteran testified that he first experienced a skin 
rash one month after returning from the Persian Gulf, and 
he was told at the VA hospital that it was poison oak.  
Transcript, p. 5.  He testified that although the VA 
medical records are negative for treatment for the skin 
rash and indicate that his skin rash had completely 
resolved, he treats his recurrent rash with 
over-the-counter topical medication on a daily basis.  
Transcript, pp. 6-8.  The veteran has submitted lay 
statements from his spouse and others that have observed 
the veteran with an ongoing skin rash.  He argues that his 
recurrent skin rash is the result of exposure to chemicals 
while in service in the Persian Gulf.

During VA examination in June 1992, physical examination 
disclosed a brownish rash in the axillae, bilaterally.  
The diagnosis was tinea corporis.  VA outpatient records 
show that in September 1994 the veteran was seen for 
blisters and swelling to the left eye and face.  He also 
reported breaking out all over his body since the Gulf 
War.  The assessment was questionable impetigo and poison 
oak and cellulitis of the soft tissue around the left eye, 
for which he was prescribed medication.  Two days later, 
the examiner noted that the rash was of questionable 
etiology but much improved.  The assessment was resolving 
poison sumac.  During a VA examination in October 1994, 
the veteran reported developing a skin rash involving his 
chest, back and arms while serving in the Persian Gulf.  
He reported developing a severe skin rash on his face, 
which the VA determined to be poison oak.  The diagnosis 
was recurrent blisters on the body with skin rash.  The 
examiner stated that slow improvement was occurring with 
slow disappearance of these lesions.

During a VA skin diseases examination in May 1998, the 
veteran stated that he had prior skin rash episodes in 
1993 and 1995.  He stated that he was diagnosed with 
poison oak in 1995 but this resolved with hydrocortisone 
cream and this was the last time he had the skin rash.  
The diagnosis was no skin eruption on examination.
On a September 2001 VA examination, the veteran provided a 
history of having developed a rash under his armpit, in 
his crotch, on his face, on his forearms, and some on his 
chest and his body.  He stated that he itched all over and 
from time to time his skin broke out in small blisters.  
He stated that a lot of the problems had improved 
currently but that from time to time he had a flare-up.  
The examination was negative except for a very few, very 
tiny papula which appeared to be follicle in nature.  
Otherwise his skin was negative.  The diagnosis was 
folliculitis secondary to contact dermatitis.

On a January 2002 VA examination, the veteran provided a 
history of having been exposed to insect repellents, scud 
missile explosions, bunker explosions at Khamisiyah, and 
smoke and oil.  He stated that he had a rash on his right 
armpit after coming back from the Persian Gulf and that 
this rash resolved with dandruff shampoo.  Later he 
started breaking out in blisters on both forearms which 
went away after five or six days.  He then developed a 
rash and blisters which was diagnosed as poison ivy but he 
believed that diagnosis was incorrect.  The examiner 
reviewed the medical records in the claims file, 
specifically noting those records which showed 
questionable impetigo and poison oak and cellulitis of the 
soft tissue around the left eye, for which the veteran had 
been prescribed medication.  The examiner noted that five 
years after the veteran returned from the Persian Gulf and 
was working as a civil service employee at Fort Sam 
Houston, the veteran developed blisters on his forearms.  
The veteran was working as a mechanic and painter at that 
time and was exposed to grease and paint.

The examination of the skin was entirely negative.  The 
veteran had no skin rashes or blisters on any part of his 
body.  Concerning a diagnosis, the examiner noted that the 
history reflected a chemical dermatitis which was now 
resolved and asymptomatic.  The examiner noted that this 
was not an undiagnosed skin rash.

Based on this medical evidence, the Board notes that 
service connection may not be granted for a skin disorder 
(claimed as skin rash/blisters) under the Persian Gulf War 
provisions in the law because the veteran's skin symptoms 
have been attributed to known clinical diagnoses, 
including folliculitis secondary to contact dermatitis and 
a history of chemical dermatitis, by affirmative evidence 
in the form of the skin examination reports noted above.  
38 C.F.R. § 3.317(a)(1)(ii), (c); VAOPGCPREC 8-98.  
Moreover, although the veteran claims that his skin 
disorder was due to exposure to chemicals in service and 
although the January 2002 VA examiner stated that history 
provided by the veteran reflected chemical dermatitis (not 
identified as either service or post-service in origin), 
the examiner specifically noted that this disorder was now 
resolved and asymptomatic.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992) (in order to prevail on the 
issue of service connection on the merits, "there must be 
medical evidence of a current disability").  Accordingly, 
there is no current skin disability shown by the evidence 
either to have had its onset in service or to be the 
result of a disease or injury, to include exposure to 
chemicals, incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service medical records 
reflect no complaints or findings relevant to a skin 
disorder including those diagnosed after service.  
Therefore, service connection for a skin disorder on a 
direct basis must also be denied.

Thus, for these reasons, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a skin disorder (claimed as skin 
rash/blisters) including as due to an undiagnosed illness 
in a Persian Gulf veteran.  38 U.S.C.A. §§ 1110, 1117, 
5107; 38 C.F.R. §§ 3.303, 3.317.


ORDER

Service connection for a bilateral knee disorder, 
including as due to an undiagnosed illness in a Persian 
Gulf veteran, is denied.

Service connection for an eye disorder to include 
conjunctivitis (claimed as blurred vision) is denied.

Service connection for a skin disorder (claimed as skin 
rash/blisters) is denied.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

